Citation Nr: 9915456	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  94-02 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a right foot disorder, 
to include plantar fasciitis of the right heel.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1961 through 
August 1964.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 1994 rating decision rendered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which, in pertinent part, denied 
service connection for a right foot disorder, to include 
plantar fasciitis of the right heel.

This matter was before the Board in February 1996, at which 
time the case was remanded to the RO for additional 
development.  The Board notes that at the time of the 
aforementioned remand, the separate issue of service 
connection for a right ankle disorder was also on appeal.  As 
service connection for a right ankle disability has since 
been granted by the RO in its July 1998 rating decision, that 
issue is no longer before the Board.  However, as there is no 
indication that the veteran has withdrawn his appeal 
regarding the issue of service connection for a right foot 
disorder, and in light of the fact that the RO's July 1998 
decision continued the denial of service connection for a 
right foot disorder, this matter is again before the Board 
for appellate adjudication.


REMAND

The Board's February 1996 remand directed the RO, among other 
things, to afford the veteran "an examination to ascertain 
the nature, severity, and etiology of any and all disorders 
of the lower extremities which may be present ...[for the 
purpose of determining] which symptomatology, manifestations, 
and disorders which may be present can reasonably be 
attributed to the veteran's service."  Although the RO did 
afford the veteran a VA examination in March 1997, the 
examination report, while discussing adequately the nature 
and etiology of the right ankle disorder, failed to 
adequately explain the nature and etiology of the veteran's 
right foot disorder.  With regard to the right foot, the 
examiner stated that the veteran had tenderness over the 
plantar fascia at its level of insertion into the os calcis, 
opined that he had plantar fasciitis of the right heel, but 
did not offer an opinion as to whether his plantar fasciitis 
of the right heel was related to service.

Indeed, the Board observes that the claims file contains a 
notation on a May 1997 RO worksheet, revealing that the RO 
recognized that the March 1997 VA examination was inadequate 
for failing to offer an opinion as to the etiology of the 
right foot disorder (specifically, the etiology of the 
diagnosed plantar fasciitis of the right heel).  A July 1997 
VA radiology report of the feet opined "that the veteran has 
plantar fasciitis of the right heel, traumatic in nature," 
while a June 1998 VA examination apparently concerned the 
right ankle only.  

The Board's February 1996 remand conferred on the veteran the 
right to compliance with the remand orders, as a matter of 
law.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
However, as already explained herein, the Board's remand 
orders were not fully complied with.  Thus, the RO is 
required to conduct the development requested by the Board in 
order for the veteran's claim to be fully and fairly 
adjudicated. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Therefore, this case is REMANDED for the following actions:


If possible, the veteran's claim file 
should be reviewed by the physician who 
examined him in March 1997 to offer an 
opinion regarding the etiology to all 
disorders of the right foot that may be 
identified and provide an opinion as to 
whether it is at least as likely as not 
that the veteran's right foot disorder(s) 
is related to service.  If this examiner 
is unavailable, the claims file should be 
referred to an appropriate specialist for 
review.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to be considered in connection with his 
current appeal.  No action is required until he is notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










